Citation Nr: 0520576	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1970, including service in the Republic of Vietnam from 
November 1969 until March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for PTSD. 

The veteran testified at a personal hearing before a hearing 
officer at the RO in December 1998, and was scheduled for a 
hearing before the Board in May 2001, but withdrew his 
request.

In August 2001, the Board reopened the veteran's claim of 
entitlement to service connection for PTSD, and remanded it 
for further development.

The Board notes that the attorney who had represented the 
veteran before VA in connection with this appeal is no longer 
authorized to represent claimants before VA.  The veteran was 
notified of the revocation of the attorney's authority to 
represent claimants in a February 2002 letter from the RO.  
The veteran was advised of his options to obtain different 
representation in this matter.  He did not respond to the 
letter and has not made a designation in this regard.  
Therefore, the veteran remains unrepresented in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In Pentecost v. Principi, the United States Court of Appeals 
for Veterans Claims (Court) found that corroboration of every 
detail of a stressor, such as the claimant's own personal 
involvement, is not necessary.  See 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The appellant in Pentecost offered independent evidence as to 
the occurrence of a stressful event, submitting his unit log 
and unit records and independent descriptions of rocket 
attacks his unit experienced while he was stationed in Da 
Nang.  The Court determined that the evidence objectively 
corroborated the appellant's claim of having experienced 
rocket attacks, noting that, although the unit records did 
not specifically state that the appellant was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred strongly 
suggested that he was, in fact, exposed to the attacks.  The 
Court further noted that 38 C.F.R. § 3.304(f) only requires, 
as to stressor corroboration, "credible supporting 
evidence" that the claimed in-service stressor occurred; 
and, as such, a veteran's unit records can serve as credible 
evidence that rocket attacks, alleged by a veteran, did in 
fact occur.  See Pentecost, 16 Vet. App. at 129. 

In this case, the veteran has submitted letters from two 
soldiers who served in the same region of Vietnam as the 
veteran during the same time period.  One letter asserted 
that the Monkey Mountain area was under constant rocket and 
mortar fire; and the other letter stated that there were many 
red alerts for rocket fire in Da Nang, which meant almost no 
sleep for the soldiers, as attacks came almost nightly.  A 
review of the records for the veteran's unit during the time 
period he was in Vietnam confirmed that either rocket alerts 
or rocket attacks occurred at the veteran's air base more 
than a dozen times during his five month tour.  The veteran 
also testified in December 1998 that these rocket attacks and 
alerts during his time in Vietnam made him scared.

Accordingly, the rocket attacks and alerts present a credible 
and verified stressor.

In Duenas v. Principi, the Court recognized the statutory 
requirement to provide a veteran with a medical examination 
or opinion when it is necessary to make a decision on a 
claim.  18 Vet. App. 512 (2004).  In this case, while the 
veteran has provided credible and confirmable evidence of a 
stressor, he has not been provided with an examination to 
determine if his diagnosed PTSD is related to the verified 
stressor.  

Accordingly, for the purpose of determining whether there is 
a link between the veteran's confirmed stressor and his PTSD, 
this case is REMANDED to the RO via the AMC for the following 
action:


1.  Schedule a VA psychiatric examination 
to determine whether the veteran meets 
the diagnostic criteria for PTSD.  The 
veteran's claims folder should be 
available to the examiner, and the report 
of examination should indicate whether 
the claims folder was reviewed.  In 
particular, the examiner should review 
the material concerning rocket alerts and 
attacks.  The examiner should explain 
whether the veteran meets the diagnostic 
criteria for PTSD contained in DSM-IV, 
and, if he meets the criteria, whether 
the diagnosed PTSD is related to the 
rocket attacks and alerts in Vietnam.  
The examination report should include 
complete rationales for all conclusions 
reached.

2. After the development of the claim has 
been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for PTSD. If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), and allowed an 
appropriate period of time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


